Citation Nr: 0515797	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-03 551	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased evaluation for systemic lupus 
with manifestations of discoid lupus, currently evaluated as 
50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1994 to August 
1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In this decision, the RO denied entitlement to 
an increased evaluation for systemic lupus with 
manifestations of discoid lupus.  The existing 10 percent 
evaluation for this disease was confirmed and continued.  By 
rating decision of August 2003, the RO granted an increased 
evaluation for the veteran's lupus to 50 percent disabling.  
This award was made effective from his date of claim on May 
17, 2000.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The most probative medical evidence reveals that the 
veteran's systemic lupus with manifestations of discoid lupus 
has not resulted in a severe impairment of health.

3.  The most probative medical evidence reveals that the 
veteran's systemic lupus with manifestations of discoid lupus 
has resulted in severe disfigurement of his head, scalp, and 
face.


CONCLUSION OF LAW

The criteria for an 80 percent evaluation, but not more, for 
severe disfigurement of the head, scalp, and face due to 
systemic lupus with manifestations of discoid lupus has been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.88b, 
4.118, Diagnostic Codes 6350, 7800 (effective prior to and on 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in February 2004.  The veteran was advised of his and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to the claim to VA.  The appellant was 
apprised of the evidence considered by VA and the applicable 
laws and regulations in the Statement of the Case (SOC) 
issued in March 2002 and the Supplemental Statement of the 
Case (SSOC) issued in October 2003.  The SOC and SSOC 
informed him of applicable law and regulations, the evidence 
reviewed in connection with his claim by VA, and the reasons 
and bases for VA's decision.  

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-33.  See 67 Fed.Reg. 49596 (July 31, 2002), 67 Fed.Reg. 
58448, 58449 (Sept. 16, 2002).  The SOC and the SSOC informed 
the veteran of both the old and new criteria evaluating scars 
and skin disorders applicable to this claim.  Obviously, the 
agency of original jurisdiction (AOJ) had the opportunity to 
determine the applicability of both the old and new rating 
criteria to the current claim.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 
19, 2003).  

The United States (U.S.) Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005), that all sections of VA's notice 
letter should be construed in connection with each other to 
determine whether the document, read as a whole, addresses 
all aspects of the requisite notice under the provisions of 
the VCAA and the notice letter must be read in the context of 
prior relatively contemporaneous communications to the 
appellant from the AOJ.  In addition, a complying notice need 
not necessarily use the exact language of the controlling 
statute or regulation specifying VA's notice obligations, so 
long as that notice properly conveys to a claimant the 
essence of the regulation.  Two problems have arisen with 
VA's notice in the current case.  First, the letter issued in 
February 2004 failed to notify the veteran of the type of 
evidence required to establish his claim for an increased 
evaluation (Instead, the AOJ informed the veteran of the 
evidence required to establish service connection).  Second, 
the February 2004 notification did not precede the initial 
adverse decision of the AOJ in August 2000.  However, based 
on a review of the notification provided the appellant in 
this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  That is, both the SOC and the SSOC, issued prior to 
the February 2004, fully informed the veteran of the type of 
evidence required to establish an increased evaluation under 
the applicable rating criteria.  In regards to the timing of 
the notification, the Board address this in the following 
paragraph discussing harmless error.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was afforded a VA compensation examination 
in May 2003.  This examination noted an accurate medical 
history, detailed findings on examination (to include color 
photographs), and the appropriate diagnosis and opinions (to 
include the level of industrial impairment caused by lupus).  
The examiner clearly indicated in his report that he had 
reviewed the medical evidence in the veteran's claims file in 
connection with this examination.  Therefore, this 
examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
VA has obtained the veteran's service and VA medical records.  
VA requested the appellant to identify evidence pertinent to 
his claim in letters issued in January and February 2004.  
The appellant has not directly responded to these requests.  
His VA treatment records do note that the veteran received 
private treatment for his lupus prior to seeking VA treatment 
in the early 2000s.  However, he has failed to identify this 
physician or facility to VA, even after being requested to do 
so in the VA letters of January and February 2004.  Due to 
the veteran's own failure to cooperate in the development of 
his claim, the Board finds that further attempts to develop 
the private treatment records would be futile and would 
needlessly delay adjudication of this case.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (A claimant must cooperate fully with VA's 
reasonable effects to obtain non Federal Government records); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA's 
duty to assist is not a one-way street.  A veteran cannot 
passively wait for help in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.)  This finding is supported by the 
veteran's repeated history of not reporting for his scheduled 
VA compensation examinations, even as late as an examination 
scheduled in February 2004.  In addition, as the veteran has 
failed to fully identify his private treatment records, there 
is no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

As the veteran has not provided any additional evidence or 
identified any other relevant medical treatment, further 
development of the medical evidence for the issue decided 
below is not warranted.  The appellant indicated on his 
substantive appeal received in March 2002 that he did not 
want to appear at a hearing before VA.  In July 2003, the 
Board remanded this case to the AOJ for readjudication and 
issuance of a SSOC.  The AOJ has fully complied with these 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Therefore, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In addition, the appellant himself has failed to 
provide sufficient information and attend scheduled VA 
examinations that could provide the Board with medical 
evidence that is potentially pertinent to his own claim.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of Lupus

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40 and 4.45 requires consideration 
of functional disability due to pain and weakness.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The veteran has claimed that his lupus resulted in active 
skin lesions with scarring and other manifestations that have 
diminished his standard and quality of living.  He asserted 
that he has five to six acute episodes of lupus within an 18-
month period.  

VA outpatient records from 1999 noted the veteran's 
complaints of chronic arthralgias, which were reportedly 
helped by medication.  He denied any significant morning 
stiffness and swelling in his extremities.  He also denied 
any recent chest pain, abdominal pain, renal disease, 
headaches, seizures, weakness, or gastrointestinal symptoms.  
In August 1999, examination revealed discoid lesions of the 
scalp and hyperpigmented lesions over the face and arms.  
There was also tenderness over the right third finger.  A 
prominent systolic click was noted on cardiac examination.  
The assessment was discoid lupus with possible systemic 
lupus, mild thrombocytopenia, and possible subcutaneous lupus 
erythematosis.  The examiner felt that the click on cardiac 
examination might be the result of mitral valve prolapse.  In 
October 1999, the veteran complained that his discoid lesions 
on his scalp were getting worse and that he recently had 
fewer bowel movements than normal.  He indicated that he had 
not had many arthralgias.  On examination, the discoid 
patches on the scalp had indurated edges and appeared to have 
slightly increased in size.  The assessment was discoid lupus 
verses subcutaneous lupus erythematosis.  In December 1999, 
the assessment was discoid lupus with arthralgias, with no 
other systemic manifestations of lupus.  

In June 2002, the veteran was seen for complaints of "a lot 
of fatigue," chest pain when he breathed, facial rash, and a 
"feeling of cloudiness" the first two hours after he awoke 
in the morning.  The last symptom had occurred for the 
previous two weeks.  He denied any joint pain or muscle pain.  
On examination, there were hypopigmented, circumscribed 
maculopapular lesions of the scalp, and hyperpigmented and 
hypopigmented papular lesions of the face.  No other 
abnormalities were noted.  The assessments were lupus and 
fatigue.

In July 2002, the veteran claimed to have suffered a 
sustained flare-up of his lupus symptoms from May through 
June 2002.  His symptoms included weakness, fatigue, and 
arthralgia of the hands, knees, and back.  He denied any 
shortness of breath, cough, or abdominal symptoms.  On 
examination, the scalp had scarring from discoid lupus with 
two old lesions on the cheeks and a resolving lesion on the 
front of the right ear.  Cardiac examination noted a 
questionable snap from a mitral valve prolapse.  The 
assessment was subcutaneous lupus erythematosis that was 
minimally active.  A rheumatology consultation of the same 
date found the lupus symptoms to be quiescent and his latest 
set of laboratory tests were within normal limits.  He was 
continued on his current medication.  

The veteran was given a rheumatology consultation in January 
2003.  He complained that his facial lesions were getting 
larger, however, he otherwise reported to be doing well.  He 
noted that his last flare-up of lupus symptoms was one year 
before.  He denied any shortness of breath, chest pain, pain 
with deep breaths, fevers, joint pain, gastrointestinal 
problems, or easy bleeding/bruising.
The only abnormality noted on examination was multiple round 
hyper and hypopigmented lesions with minimal scaling.  The 
assessment was subcutaneous lupus erythematosis.

An addendum to his examination prepared by another physician 
noted that the veteran denied any symptoms of lupus except 
for discoid skin lesions and intermittent arthralgias without 
joint swelling.  It was noted that the skin disease had been 
stable without exacerbation or signs of inflammation/red 
lesions within the past year.  On examination, the veteran 
had scarring alopecia with multiple annular hypopigmented, 
atrophic lesions over the scalp with very mild erythematosus 
borders and scaling.  There were also hyperpigmented discoid 
lesions over the malar region.  There was no evidence of 
joint tenderness or active synovitis.  The assessment was 
subcutaneous lupus erythematosis with the disease largely 
limited to discoid skin lesions.

In early March 2003, the veteran was seen for a claimed 
exacerbation of his lupus symptoms.  He claimed that the week 
before he had developed acute onset of sharp substernal chest 
pain, worse with respiration and without change with 
exertion.  The veteran also complained of left shoulder and 
elbow pain and weakness in his left upper extremity.  He 
denied fever and reported that his cutaneous manifestations 
were stable.  The veteran was referred for a rheumatology 
workup.  He was given a rheumatology consultation in mid-
March 2003.  In addition to his previous complaints, the 
veteran also noted a tingling sensation in his left upper 
extremity and visual disturbances.  He denied having 
headaches, oral ulcers, chest pain, inspiratory pain, and 
shortness of breath.  On examination, there were patchy, 
hyperpigmented lesions on scalp, cheeks, and ear lopes.  The 
assessment was discoid lupus with new onset of left arm 
weakness and neuropathic symptoms with visual disturbance 
that resolved on its own in a two-week period.  

In preparation for entering a VA domiciliary facility in 
April 2003, the veteran was given a physical examination.  He 
complained of episodes that occurred four or five times a 
week where his energy decreased by 10 percent of his normal 
level and included pain/stiffness in his legs, knees, and 
back, overall weakness, inability to focus, short term memory 
loss, dizziness, double vision, eye pain, numbness, and 
tingling sensation.  Taking his medication usually alleviated 
these symptoms.  The veteran also reported an episode of 
chest pain and shortness of breath three weeks prior to 
examination.  On examination, he had multiple hypopigmented, 
bald patches on his scalp and ears, and hyperpigmented 
lesions on both cheeks.  His skin was dry, scaly, and 
friable.

A rheumatology outpatient record dated in early May 2003 
noted the veteran's complaint of a recent episode of left 
upper extremity weakness associated with chest pain.  He also 
complained that his discoid skin lesions were becoming worse 
over his scalp and face.  He denied any episodes of fever, 
oral lesions, current chest pain, abdominal pain, joint pain, 
or visual changes.  The veteran indicated that he did not 
have left upper extremity weakness at the current time, but 
did have intermittent numbness in his left upper and lower 
extremities.  On examination, there was a slight decrease in 
left upper extremity muscle strength when compared to the 
right side.  The veteran also had hypopigmented lesions over 
his upper face and scalp, some of which had surrounding 
scaling and erythema.  The assessment was more active discoid 
lupus despite current medication.  A dermatology consultation 
of early May 2003 noted the veteran's complaints of enlarging 
skin lesions and joint/bone pain.  On examination, there were 
several hyperpigmented scars, like annular plaques, scattered 
over the scalp, sideburns, and cheeks.  The assessment was 
discoid lupus with new and enlarging lesions.

The veteran was afforded a VA compensation examination in May 
2003.  The veteran claimed that he recently had been unable 
to hold a job due to chronic fatigue he attributed to his 
lupus.  He reported completing training as a computer 
operator, but most recently had worked at manual labor 
positions.  He was currently homeless due to his inability to 
maintain employment and lived either at a VA domiciliary or 
with family.  He also complained of numbness in his left 
upper extremity for the past three or four months.  The 
veteran reported having episodes that occurred four or five 
times a week of decreased energy (loss of 10 percent), pain 
in his lower extremities, overall weakness (resulting in 
trouble walking), inability to focus, short term memory loss, 
dizziness, numbness, tingling, double vision, and eye pain.  
He noted that these symptoms were usually alleviated by use 
of his prescribed medication.  The veteran denied weight 
change, night sweats, fevers, chills, bleeding, fainting 
spells, or itching.  He did note a history of chest pain, 
palpitations, and shortness of breath, but these episodes had 
decreased in recent years.  

On examination, the veteran was a well-developed and well-
nourished individual in no acute distress.  There were 
multiple bald patches on his scalp and smaller hyperpigmented 
lesions on both cheeks.  Hypopigmented patches existed above 
the ears on both sides.  However, skin throughout the 
remainder of the body was normal, except for dry and slightly 
scaly on the extremities.  Cardiac examination failed to note 
any abnormalities except for a split of the S2 sound.  All 
extremities had full range of motion and full muscle 
strength.  Reflexes and peripheral pulses were present and 
sensory examination was intact.  Cervical X-ray revealed 
straightening of the vertebra, likely secondary to muscle 
spasm, and mildly narrowed disc space between the C4 and C6 
vertebra.  It was noted that a VA ophthalmology examination 
in April 2003 found the veteran's vision and eyes to be 
normal.  No visual abnormality was found on the current 
examination and the veteran's vision was noted correctable to 
20/20.  His prostate was found to be slightly enlarged.  The 
diagnoses included systemic lupus erythematosus with discoid 
features, and moderately to severely disfiguring lesions of 
the scalp and minimally disfiguring lesions of the face.

The VA examiner noted the veteran's reported social problems 
associated with the disfiguring lesions and scars due to 
lupus.  The examiner felt it was most likely that these 
problems had resulted in a "depressive nature" and referred 
the veteran for psychiatric evaluation.  It was also the 
examiner's conclusion that it was more likely than not that 
the veteran's upper left extremity numbness, mild weakness, 
and paresthesia was the result of his service-connected 
cervical disc disease.  The examiner further opined:

While there is no evidence of undue 
fatigue or musculoskeletal abnormality 
(other than the cervical spine) on this 
examination, there is also no doubt in 
this examiner's mind that the frequent 
intermittent nature of the weakness 
secondary to the lupus does cause 
considerable difficulty in a person whose 
primary work in recent years has been 
labor.  

The examiner recommended that the veteran be given retraining 
in order to pursue a secondary type work/career, which the 
examiner felt the veteran would very likely be successful.

The veteran's lupus is currently evaluated as 50 percent 
disabling under VA's Schedule for Rating Disabilities, 
38 C.F.R. § 4.88b, Diagnostic Code 6350 and 38 C.F.R. 
§ 4.118, Diagnostic Code 7809.  This evaluation was awarded 
by rating decision of August 2003 and was made effective from 
May 17, 2000; the date the veteran's current claim was 
received.  See 38 C.F.R. § 3.400.

The rating criteria for skin disorders (applicable to the 
evaluation of the lupus scars) at 38 C.F.R. § 4.118 were 
recently changed effective August 30, 2002.  See 67 Fed.Reg. 
147 49590, 49596-99 (July 31, 2002).  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.  Based on the following analysis, the 
Board finds that the veteran is entitled to a uniform 80 
percent evaluation for the entire appeal period.  Neither the 
old nor new rating criteria at 38 C.F.R. § 4.118 authorize a 
higher evaluation for any period; therefore, any issue of 
whether the new criteria has retroactive effects is moot.

Turing to the new criteria evaluating skin disorders, Code 
7800 evaluating disfigurement of the head, face, and scalp 
does allow a schedular evaluation up to 80 percent disabling.  
In order to receive an 80 percent evaluation, the evidence 
must show visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (to include the nose, chin, forehead, 
eyes/eyelids, ears/auricles, cheeks, and lips), or; with six 
or more characteristics of disfigurement.  

The color photographs taken in May 2003 vividly confirm 
distortion of the veteran's features.  These distortions are 
apparent on his scalp, ears, cheeks, and possibly his nose.  
There does not appear to be any distortion of his forehead, 
eyes, chin, or lips.  The color photographs taken in May 2003 
also appear to reveal visible tissue loss on the right side 
of the scalp, minimal loss on the nose, and other possible 
loss about the scalp.  In addition, the color photographs 
also reveal characteristics of disfigurement to include scars 
five or more inches in length, scars at least one-quarter 
inch in width, surface contours of the scars are elevated and 
depressed, the skin is both hyper and hypopigmented in an 
area exceeding six square inches, the skin texture is 
abnormal in an area exceeding six square inches, and 
underlying tissue is missing.

Based on the medical reports and color photographs, the 
veteran's lupus has resulted in distortion of four features 
of the face and scalp with evidence of visible tissue loss.  
He also evidences six characteristics of disfigurement.  
Under new criteria at Code 7800, this level of disfigurement 
warrants an evaluation of 80 percent.  This is the highest 
evaluation authorized under this Code.  Further evaluation 
under the new criteria at 38 C.F.R. § 4.118 is not warranted 
as diagnostic criteria at Codes 7801 through 7805 evaluating 
scars, or Codes 7806 and 7809 evaluating dermatitis/eczema 
and lupus erythematosus, do not authorize an evaluation in 
excess of 80 percent disabling.  As noted in the above 
discussion regarding retroactive effect of the new 
regulations, this higher evaluation cannot be made effective 
any earlier than August 30, 2002.

However, the Board finds that the evidence establishes 
entitlement to a schedular evaluation of 80 percent under the 
old criteria at 38 C.F.R. § 4.118.  A 50 percent evaluation 
under Code 7800 for facial and head disfigurement is 
authorized for complete or exceptionally repugnant deformity 
of one side of face or marked or repugnant bilateral 
disfigurement.  The Note at this Code authorizes an 80 
percent evaluation if, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like.  The color photographs taken in May 2003 show in 
graphic detail the large areas of scarring due to lupus and 
the significant discoloration and color contrast about the 
scalp and head.  Based on these photographs, the Board finds 
that an 80 percent evaluation is also warranted under the old 
criteria at Code 7800.

The old diagnostic criteria evaluating scars at Codes 7800 
through 7805 do not allow a schedular evaluation in excess of 
50 percent and, therefore, are not for further consideration.  
In addition, the highest evaluation allowed under criteria at 
Codes 7806 and 7809 for eczema and lupus erythematosus is 50 
percent disabling.  Thus, this old criteria also does not 
authorize an increased evaluation.

According to criteria at Code 6350 that evaluates systemic 
lupus erythematosus, a total schedular evaluation is 
authorized when the lupus has resulted in frequent 
exacerbations producing severe impairment of health.  The lay 
evidence indicates that the veteran has symptomatic episodes 
of lupus every week.  However, the veteran's reported 
symptomatology has not been shown on frequent objective 
examination since the early 2000s.  Based on the veteran's 
reports and examination findings of May 2003, it appears that 
these symptoms are quickly alleviated by the use of his 
prescribed medication.  The objective evidence indicates that 
the chronic symptoms not alleviate by medication are 
frequent, intermittent weakness, skin lesions, and depressive 
features.  The upper extremity complaints were associated by 
the examiner with the veteran's cervical spine disability.  
The Board notes that the veteran's psychiatric and cervical 
disabilities are service connected, separately evaluated, and 
the current evaluations of these disorders is not presently 
before the Board.

The veteran's remaining symptomatology of systemic weakness 
has not resulted in a severe impairment of health.  While the 
examiner of May 2003 did find that this symptomatology had 
resulted in some industrial impairment, the veteran was still 
found to be capable of sedentary type work.  This degree of 
industrial impairment does not establish a severe impairment 
of overall health.  Without evidence of more extensive health 
impairment, a total schedular evaluation is not authorized 
under the criteria at Code 6350.

Based on that above analysis, the Board finds that the 
evidence establishes an increased evaluation to 80 percent 
for disfigurement of the face, scalp, and head.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 80 percent disabling.  While the veteran is 
competent to report his symptoms, the medical findings do not 
support higher evaluations.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment than the appellant's statements.  
To the extent that the appellant has described more severe 
symptomatology associated with his lupus, his lay evidence is 
not credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against any claim for 
higher evaluations than those awarded and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 80 percent disabling, but not more, for 
systemic lupus with manifestations of discoid lupus is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.


REMAND

At his VA compensation examination in May 2003, the veteran 
claimed that he was unable to maintain employment due to the 
chronic weakness caused by his lupus.  It is evident from the 
record that the veteran is seeking the maximum allowable 
rating under VA's rating schedule for his lupus, and he has 
not worked in recent years.  In light of this, and medical 
evidence of industrial impairment caused by the lupus, an 
informal claim has been raised for a total disability rating 
based on individual unemployability (TDIU).  See 38 C.F.R. 
§§ 3.155, 3.157; see also Roberson v. Principi, 251 F. 3d 
1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (2001) (VA must 
adjudicate an informally raised issue of TDIU).  However, 
since this issue has not yet been considered, it must be 
remanded to the RO for appropriate action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should adjudicate the veteran's 
claim for TDIU in light of the Board's 
grant of an increased evaluation to 80 
percent disabling for systemic lupus with 
manifestations of discoid lupus.  If any 
action taken is adverse to the veteran's 
claim, this case should be referred back 
to the Board only after the veteran has 
submitted a timely notice of disagreement 
and substantive appeal regarding the 
issue of entitlement to TDIU.  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


